Opinion issued May 6, 2010.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00156-CV
———————————
ROBIN LEE BALDWIN, Appellant
V.
MARIA TERESA
BALDWIN, Appellee

 

 
On Appeal from the 280th District Court 
Harris County, Texas

Trial Court Case No. 2009-71808
 

 
MEMORANDUM OPINION
          Appellant
has filed a motion to dismiss the appeal. 
More than 10 days have elapsed, and appellee has not filed an
objection.  No opinion has issued.  Accordingly, we grant the motion and dismiss
the appeal.  Tex. R. App. P. 42.1(a)(1).
            We overrule all other pending motions as moot.  We direct the Clerk to issue mandate within
10 days of the date of this opinion.  Tex. R. App. P. 18.1.
PER CURIAM
Panel
consists of Justices Jennings, Hanks, and Bland.